USCA11 Case: 22-10226      Date Filed: 07/18/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                          No. 22-10226
                  Non-Argument Calendar
                  ____________________

PEDRO PAJES-LASTRA,
a.k.a. Pedro Pajes,
a.k.a. Pedro Bruzon,
a.k.a. Pedro Hernandez,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.
USCA11 Case: 22-10226         Date Filed: 07/18/2022    Page: 2 of 4




2                      Opinion of the Court                 22-10226

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket Nos. 1:21-cv-23600-KMM,
                      1:01-cr-00113-KMM-1
                    ____________________

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Pedro Pajes-Lastra, a federal prisoner proceeding pro se, ap-
peals the district court’s dismissal of his 28 U.S.C. § 2255 motion as
successive and unauthorized and the subsequent denial of his mo-
tion for reconsideration. In his § 2255 motion, he argues that the
district court lacked the jurisdiction to sentence him to an enhance-
ment under 21 U.S.C. § 851 because the government failed to fol-
low the strict requirements of § 851. He then contends that his
claim is jurisdictional and may be raised at any time.
        The government moves for summary affirmance of the dis-
trict court’s order and to stay the briefing schedule. The govern-
ment argues that Pajes-Lastra’s § 2255 motion was indisputably
second or successive to his first § 2255 motion, which he filed in
2003. It contends that Pajes-Lastra’s first § 2255 motion was dis-
posed of in a judgment on the merits, so the district court lacked
jurisdiction to consider his successive § 2255 motion without
USCA11 Case: 22-10226           Date Filed: 07/18/2022       Page: 3 of 4




22-10226                 Opinion of the Court                            3

authorization from this court, and the district court properly dis-
missed Pajes-Lastra’s motion.
        Summary disposition is appropriate, in part, where “the po-
sition of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). 1 We review de novo a district court’s dismissal of a
§ 2255 motion for lack of jurisdiction. Randolph v. United States,
904 F.3d 962, 964 (11th Cir. 2018).
       A federal prisoner may collaterally attack the legality of his
sentence by filing a motion under 28 U.S.C. § 2255. See 28 U.S.C.
§ 2255. “Only a single § 2255 motion is authorized and succes-
sive attempts at relief are limited.” Boyd v. United States, 754 F.3d
1298, 1301 (11th Cir. 2014). Although “the phrase second or suc-
cessive is not self-defining and it does not refer to all habeas peti-
tions filed second or successively in time,” the bar “applies when,
for example, a petitioner could have raised his or her claim for relief
in an earlier filed motion, but without a legitimate excuse, failed to
do so.” Id. “[T]o file a second or successive § 2255 motion, the mo-
vant must first file an application with the appropriate court of ap-
peals for an order authorizing the district court to consider it.”


1 We are bound by decisions of the former Fifth Circuit handed down before
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
USCA11 Case: 22-10226         Date Filed: 07/18/2022     Page: 4 of 4




4                       Opinion of the Court                 22-10226

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003); 28
U.S.C. § 2244(b)(3)(A). “Without authorization, the district court
lacks jurisdiction to consider a second or successive petition.” Far-
ris, 333 F.3d at 1216.
       Here, we conclude that summary affirmance is appropriate
because Pajes-Lastra’s appeal is frivolous. Prior to filing his succes-
sive § 2255 motion with the district court, Pajes-Lastra failed to ob-
tain our authorization. As such, the district court lacked jurisdic-
tion to hear Pajes-Lastra’s recent § 2255 motion, and it did not err
when it dismissed his motion accordingly. Id.
        Similarly, Pajes-Lastra’s argument that his issue is jurisdic-
tional and can be raised at any time also fails because only one
§ 2255 motion is permitted, and the district court lacked jurisdic-
tion to consider the unauthorized successive motion regardless of
the subject of the claim. Notably, Pajes-Lastra’s claim about the
defective § 851 notice was both available and ripe prior to the filing
of his initial § 2255 motion. See Boyd, 754 F.3d at 1301.
       Summary affirmance is warranted in this case because Pa-
jes-Lastra’s appeal is frivolous. Groendyke Transp., Inc., 406 F.2d
at 1162. Therefore, we GRANT the government’s motion for sum-
mary affirmance and DENY as moot its motion to stay the briefing
schedule.
       AFFIRMED.